Citation Nr: 1138883	
Decision Date: 10/19/11    Archive Date: 10/25/11

DOCKET NO.  06-37 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Whether there was clear and unmistakable error (CUE) in a May 1971 rating decision which denied service connection for diabetes mellitus, type I.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H.J. Baucom


INTRODUCTION

The Veteran had active service from December 1970 to April 1971. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a March 2006 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Seattle, Washington, which denied entitlement to an effective date earlier than June 11, 2003 for the grant of service connection for diabetes mellitus, type I, based on clear and unmistakable error. 

A May 1971 rating decision denied service connection for diabetes mellitus, finding that the condition existed prior to service and was not aggravated by service.  That decision was not appealed and is now final.   

In June 2003 the Veteran filed a claim to reopen his claim for service connection for diabetes mellitus.  In an August 2003 statement the Veteran contended that the previous denial of service connection for diabetes mellitus was based on a factual error.  A November 2003 rating decision reopened the Veteran's claim and granted service connection for diabetes mellitus based on an opinion by Dr. JLM, a private physician, that the Veteran's sudden onset of diabetes shortly after entry into service, was not an unusual occurrence.   An evaluation of 40 percent, effective June 11, 2003, was assigned.  The rating sheet identifies diabetes mellitus type I, however the rating code used is for diabetes mellitus type II.                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       

In December 2003 the Veteran filed a notice of disagreement with the November 2003 grant of service connection, arguing that his grant of service connection should go back to 1971 based on clear and unmistakable error (CUE) in the 1971 decision.   In August 2004, the RO issued a statement of the case denying an earlier effective date, which the Veteran did not timely appeal.  In December 2004, the denial became final. 

In response to a 2005 submission, the RO issued a March 2006 rating decision that again denied an earlier effective date for diabetes mellitus, type I, finding that there was no CUE.  A notice of disagreement was received in April 2006; a statement of the case was issued in December 2006; and an appeal was received that same month.   

In November 2009 the Board denied the claim that there was CUE in the May 1971 rating decision. 

In an Order dated in February 2011, the Court vacated and remanded the November 2009 Board decision based on a Joint Motion (JMR).  


FINDINGS OF FACT

1.  A May 1971 rating decision denied service connection for diabetes mellitus.  The Veteran was informed of this decision and did not appeal it.  That decision is now final.

2.  There was clear and unmistakable error in the rating decision of May 1971 as the presumption of soundness regulation was incorrectly applied, the error is undebatable, and the error was outcome determinative.


CONCLUSION OF LAW

The May 1971 rating decision contains clear and unmistakable error and the criteria for service connection for diabetes mellitus have been met since the date of that decision.  38 C.F.R. § 3.105(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice 

The provisions of the VCAA do not apply to a claim based on a previous decision having been the result of CUE.  See Livesay v. Principi, 15 Vet. App. 165 (2001)(en banc).


CUE

Previous determinations which are final and binding, including degree of disability and other matters, will be accepted as correct in the absence of CUE.  Where evidence establishes such error, the prior rating decision will be reversed or amended.  For the purpose of authorizing benefits, the rating or other adjudicatory decision which constitutes a reversal of a prior decision on the grounds of CUE has the same effect as if the corrected decision had been made on the date of the reversed decision.  38 U.S.C.A. § 5109A; 38 C.F.R. § 3.105(a).

In order for CUE to exist:

(1) "[e]ither the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied;" (2) the error must be "undebatable" and of the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made;" and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc).

To establish a CUE claim the alleged error must have been outcome determinative and the error must have been based upon the evidence of record at the time of the original decision.  See Cook v. Principi, 318 F.3d 1334, 1344 (Fed. Cir. 2002), cert. denied, 123 S.Ct. 2574 (2003) (citations omitted).

The Veteran argues that there was CUE in the May 1971 rating decision as the regulatory provision addressing the presumption of soundness was incorrectly applied. 

Under the applicable regulations at the time of the May 1971 rating decision service connection will be allowed for a disability resulting from personal injury suffered or disease contracted in line of duty or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service, during a period of war, the United States will pay to any Veteran thus disabled and who was discharged or released under conditions other than dishonorable from the period of service in which said injury or disease was incurred, or preexisting injury or disease was aggravated, compensation as provided in this subchapter, but no compensation shall be paid if the disability is the result of the veteran's own willful misconduct.  38 U.S.C. § 310 (revised September 2, 1958) 

Every veteran shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance or enrollment, or where clear and unmistakable (obvious or manifest) evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by service.  38 U.S.C. § 3111 (revised September 2, 1958), 38 C.F.R. § 3.304(b) (effective March 3, 1966) 

Clear and unmistakable evidence is a more formidable evidentiary burden than the preponderance of the evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999).  It is an onerous evidentiary standard, requiring that the result be undebatable.  Cotant v. West, 17 Vet. App. 116, 131 (2003).

The following evidence was before the RO at the time of the May 1971 rating decision. 

In the July 1970 pre-induction medical history report the Veteran did not report any treatment or complaints for diabetes mellitus, blood sugar problems, or polyuria. 

At the July 1970 pre-induction medical examination the Veteran was found to have a normal endocrine system.

The February 1971 medical examination report checked that the Veteran's endocrine system was abnormal and wrote "See medical board."

The February 1971 Medical Board Report (MB) reported that the Veteran was in the second week of recruit training when, during his Christmas leave, he presented to the hospital with complaints of arthralgia of the left knee during which time he was noted to have four plus glycosuria and fasting blood sugar of 250 milligrams per cent.  At that time the Veteran denied having had polydipsia, polyphagia, or nocturia, although he reported he had had occasional polyuria.  The MB stated that "[a]lthough the first manifestation of the Veteran's diabetes mellitus occurred very shortly after enlistment, it is presumed that the disease did not exist prior to enlistment."  While the beginning of the sentence appears to suggest a negative finding, the conclusion of the MB is clear, "the disease did not exist prior to enlistment."

The March 1971 Physical Evaluation Board (PEB) concluded that, because the Veteran had polyuria prior to entering active service and, because there was a diagnosis of diabetes in the Veteran's second week of basic training, the Veteran's diabetes originated prior to service and was not aggravated by service.  

The May 1971 rating decision reported that the service department held that the Veteran had polyuria prior to entering service; that during the second week of basic training diabetes was noted; and that the service department concluded the disability preexisted service and was not aggravated thereby.  The rating decision denied service connection for diabetes mellitus on the bases that it existed prior to service and was not aggravated by service. 

The May 1971 rating decision appears to have applied the presumption of soundness regulation but did not apply the provision correctly.  The Veteran had no defects or disorders related to diabetes mellitus noted at the time of the examination, acceptance and enrollment and he is therefore presumed sound upon entry to service.   The presumption of soundness could only be rebutted if there was clear and unmistakable evidence demonstrating that diabetes mellitus existed before acceptance and enrollment and was not aggravated by service.  As there were two conflicting reports as to whether the Veteran's diabetes mellitus existed prior to service, the evidence could not have constituted "clear and unmistakable evidence" that diabetes mellitus existed prior to service.  This error is "undebatable" and of the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made" as the RO did not then service connect the disease in question.  


ORDER

The May 1971 rating decision which denied service connection for diabetes mellitus, type I, was clearly and unmistakably erroneous and service connection for diabetes mellitus, type I, is granted, subject to the laws and regulations governing the payment of monetary benefits.




____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


